EXHIBIT 10bb

 

  TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA General Contract   Hartford,
Connecticut 06183

Of Indemnity

(Form BR)

 

We, the undersigned, hereinafter referred to, individually and/or collectively,
as “Indemnitors,” hereby request, have requested and/or will request TRAVELERS
CASUALTY AND SURETY COMPANY OF AMERICA, ST. PAUL FIRE AND MARINE INSURANCE
COMPANY, any of their present or future direct or indirect parent companies, any
of the respective present or future direct or indirect affiliates or
subsidiaries of such companies and parent companies, and/or any of the
aforementioned entities’ successors or assigns, hereinafter referred to,
individually and/or collectively, as “Company,” to execute or procure bonds,
undertakings, guarantees, and/or contractual obligations, including renewals and
extensions thereof, whether before or after the date of this Agreement, and
bonds and undertakings for which Company has obligations as a result of an asset
purchase, acquisition, merger or like transaction, hereinafter referred to,
individually and/or collectively, as “Bond(s).” As an inducement therefore we
make the following representations of fact, promises and agreements:

REPRESENTATIONS OF FACT:

 

1. In the transaction of business one, some or all of the Indemnitors are
required, or may desire to give such Bond(s).

 

2. Indemnitors have a substantial, material and beneficial interest (a) in the
obtaining of Bond(s) by any of the Indemnitors and (b) in the transaction(s) for
which any other Indemnitor has applied or will apply to Company for Bond(s)
pursuant to this General Contract of indemnity, hereinafter referred to as
“Agreement,” it is understood that the purpose of this Agreement is to induce
Company to furnish Bond(s); however, Company is under no obligation to furnish
Bond(s) to Indemnitors.

 

3. Indemnitors have the full power and authority to execute, deliver and perform
this Agreement and to carry out the obligations stated herein. Indemnitors
further acknowledge and agree that (a) the execution, delivery and performance
of this Agreement by such Indemnitors, (b) the compliance with the terms and
provisions hereof, and (c) the carrying out of the obligations contemplated
herein, do not, and will not, conflict with and will not result in a breach or
violation of any terms, conditions or provisions of the charter documents or
bylaws of such Indemnitors, or any law, governmental rule or regulation, or any
applicable order, writ, injunction, judgment or decree of any court or
governmental authority against Indemnitors, or any other agreement binding upon
Indemnitors, or constitute a default thereunder.

PROMISES AND AGREEMENTS: In consideration of the furnishing of any such Bond,
the forbearance of cancellation of any existing Bond(s) by Company, the
assumption of obligations by Company of any Bond, and for other valuable
consideration, Indemnitors hereby jointly and severally promise and agree as
follows:

 

1. To pay all premiums for each Bond, as they fall due, until Company has been
provided with competent legal evidence that the Bond has been duly discharged.

 

2. To indemnify and exonerate Company from and against any and all loss, cost
and expense of whatever kind, including unpaid premiums, interest, court costs
and counsel fees, as well as any expense incurred or sustained by reason of
making any investigation which it may incur or sustain as a result of or in
connection with the furnishing of Bond(s), the assumption of obligations of
Company of Bond(s), and/or the enforcement of this Agreement, hereinafter
referred to as “Loss.” To this end Indemnitors promise:

 

  (a) To promptly reimburse Company for all sums paid on account of such Loss
and it is agreed that (1) originals or photocopies of claim drafts, or of
payment records, kept in the ordinary course of business, including computer
printouts, verified by affidavit, shall be prima facie evidence of the fact and
amount of such Loss, and (2) Company shall be entitled to reimbursement for any
and all disbursements made by it, under the belief that it was liable, or that
such disbursement was necessary or expedient.

 

  (b) To deposit with Company, on demand, the amount of any reserve against such
Loss which Company is required, or deems it prudent to establish whether on
account of an actual liability or one which is, or may be, asserted against it
and whether or not any payment for such Loss has been made.

 

3. This Agreement shall apply to any and all Bond(s) furnished as follows:

 

  (a) If Company executes the Bond(s), procures the execution of Bond(s) by
other sureties, executes Bond(s) with co-sureties and/or obtains reinsurance;

 

  (b) For or on behalf of any or all of the following:

 

  (1) One, some or all of the Indemnitors;

 

  (2) Any joint venture or other form of common enterprise in which Indemnitors
were members at the time the Bond(s) were furnished;

 

  (3) Any present or future affiliate and/or subsidiary of Indemnitors;

 

  (4) Any third party at the request of Indemnitors, their subsidiaries and/or
affiliates.

 

Page 1 of 4



--------------------------------------------------------------------------------

4.        (a)        The validity and effect of this Agreement shall not be
impaired by, and Company shall incur no liability on account of, and Indemnitors
need not be notified of:

 

  (1) Company’s failure or refusal to furnish Bond(s), including but not limited
to final Bond(s) where Company has furnished a bid Bond;

 

  (2) Company’s consent or failure to consent to changes in the terms and
provisions of any Bond, or the obligation or performance secured by any Bond;

 

  (3) The taking, failing to take, or release of security, collateral,
assignment, indemnity agreements and the like, as to any Bond;

 

  (4) The release by Company, on terms satisfactory to it, of any Indemnitors;
or

 

  (5) Information which may come to the attention of Company which affects or
might affect its rights and liabilities or those of any of the Indemnitors.

 

  (b) The validity and effect of this Agreement shall not be impaired by, and
Company shall incur no liability on account of, the cancellation or termination
of any Bond(s).

 

5.        (a)        If the Indemnitors’ Senior Unsecured rating is downgraded
below A by Standard & Poor’s and/or their Senior Unsecured rating is downgraded
below A2 by Moody’s Investors Service or if either rating agency withdraws all
ratings in the aforementioned categories (the “Downgrade Event”), then the
Indemnitors shall within 10 business days of the Downgrade Event provide Company
with an irrevocable letter of credit. Said letter of credit shall be provided in
form, content and by a bank acceptable to Company. The letter of credit shall be
in an amount equal to 100% of all undischarged liability under all Bond(s),
which liability shall be determined as of the date of the Downgrade Event.
Collateral or letters of credit provided to Company prior to a Downgrade Event
may be utilized to establish compliance with this provision. If the undischarged
liability subsequently Increases, then it is Indemnitors’ responsibility to
ensure continued compliance with the aforementioned percentages at all times.

 

  (b) Indemnitors waive, to the fullest extent permitted by law, each and every
right that they may have to contest this requirement. Indemnitors stipulate and
agree that Company will not have an adequate remedy at law should Indemnitors
fail to post said letter of credit and further agree as a result that Company is
entitled to specific performance of this provision. Company’s failure to act to
enforce its right to specific performance shall not be construed as a waiver of
that right, which right may be enforced at any time at the Company’s sole
discretion.

 

  (c) Indemnitors further agree that this requirement for a letter of credit
shall not limit or be deemed a waiver of the Company’s other rights, which it
may exercise in its sole discretion, under this Agreement or otherwise to cancel
Bond(s), to demand collateral or letters of credit, or to take any other actions
Company deems necessary and/or prudent, in its sole discretion, to mitigate
actual or potential Loss under any and all Bond(s) written in accordance with
this Agreement. The exercise of such additional rights shall not be contingent
upon the Company’s enforcement of this provision.

 

6. Any letter of credit to be provided to Company shall be sent via overnight
delivery to the following address: St. Paul Travelers Bond Attn: Bond Finance -
Collateral Processing, One Tower Square, Hartford, Connecticut 06183.

 

7. Indemnitors shall have no rights of Indemnity, contribution or right to seek
collection of any other outstanding obligation against any other Indemnitors or
their property until the obligations of the Indemnitors to Company under this
Agreement have been satisfied in full.

 

8. Company shall have the right, in its sole discretion, (a) to deem this
Agreement breached should any Indemnitors become involved in any agreement or
proceeding of liquidation, receivership, bankruptcy, insolvency or creditor
assignment, whether voluntarily or involuntarily, or should any Indemnitors, if
an individual, die, or be convicted of a felony, become a fugitive from justice,
or for any reason disappear and cannot immediately be found by Company by use of
usual methods, and (b) to adjust, settle, compromise or defend any claim,
demand, suit or Judgment upon any Bond(s).

 

9. If Company has or obtains collateral or letters of credit, Company shall not
have any obligation to release collateral or letters of credit or turn over the
proceeds thereof until it shall have received a written release in form and
substance satisfactory to Company with respect to each and every Bond. Any
collateral or letters of credit provided to Company by any Indemnitor or any
third party, or the proceeds thereof, may be applied to any Loss.

 

10. Indemnitors also understand and agree that their obligations remain in full
force and effect for any Bond(s) issued pursuant to this Agreement,
notwithstanding that the entity on whose behalf Bond(s) were issued has been
sold, dissolved or whose ownership has been otherwise altered in any way.

 

11. This Agreement shall remain in full force and effect until terminated.
Indemnitors may only terminate participation in this Agreement by providing
written notice to Company of Indemnitors’ Intent to terminate. Such notice shall
be addressed to St. Paul Travelers Bond, Attention: Senior Vice President
Commercial Surety, One Tower Square, Hartford, Connecticut 06183. Such notice of
termination shall become effective thirty (30) days after Company’s receipt of
the same. The obligations and liability of indemnitors giving such notice shall
thereafter be limited to Bond(s) furnished before the effective date of the
notice, which liability shall include any Bond(s) which were originally issued
prior to the effective date of notice and renewed or otherwise extended
subsequent to the notice or effective date of termination.

 

12. Whereas, the obligee or beneficiary under certain Bond(s) may make a demand
for payment (“Demand”) against the Bond(s). When such Demand is made, Company
must pay the amount of the Demand, not to exceed the penal sum of the Bond(s),
as well as all necessary fees, within the time period required by the Demand.
Under such Bond(s), Company, with the knowledge and consent of the Indemnitors,
has expressly waived all defenses to making such payment. If the indemnitors
receive notice from Company that a Demand has been made against the Bond(s) by
the obligee or beneficiary, Indemnitors will, at least three (3)

 

Page 2 of 4



--------------------------------------------------------------------------------

business days before payment of such Demand is due the obligee, pay Company the
full amount of the Demand, which amount shall not exceed the penal sum of the
Bond, as well as all necessary fees. Such payment will be made by wire transfer
or otherwise in immediately available funds to the bank account specified in the
notice provided to the Indemnitors by Company. The Indemnitors waive, to the
fullest extent permitted by applicable law, each and every right which they may
have to contest such payment. Failure to make payment to Company as herein
provided shall cause the Indemnitors to be additionally liable for any and all
costs and expenses, including but not limited to attorney’s fees, incurred by
Company in enforcing this Agreement, together with interest on unpaid amounts
due Company. Interest shall accrue, commencing the date Company pays the amount
of the Demand, at 130% of the prime rate of interest in effect on December 31 of
the previous calendar year as published in the Wall Street Journal. Indemnitors
stipulate and agree that the Company will suffer immediate irreparable harm and
will have no adequate remedy at law should Indemnitors fail to perform this
obligation, and therefore Company shall be entitled to specific performance of
this obligation.

 

13. Indemnitors hereby expressly authorize Company to access credit records and
to make such pertinent inquiries as may be necessary from third party sources
for underwriting purposes, claim purposes and/or debt collection. To the extent
required by law, Company will, upon request, provide notice whether or not a
consumer report has been requested by Company, and if so, the name and address
of the consumer reporting agency furnishing the report.

 

14. In the event of a claim or notice of a potential claim, Company shall have
the right, at all times, to free access to the books, records, and accounts of
the Indemnitors for the purpose of examining the same.

 

15. Company may furnish copies of any and all statements, agreements, financial
statements and any information which it now has or may hereafter obtain
concerning Indemnitors, to other persons or companies for the purpose of
procuring co-suretyship or reinsurance.

 

16. A duplicate or facsimile copy or electronic reproduction of the original
document shall have the same force and effect as the original.

 

17. This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.

 

18. If any provision or portion of this Agreement shall be unenforceable, this
Agreement shall not be void, but shall be construed and enforced with the same
effect as though such provision or portion were omitted.

 

19. This Agreement is in addition to and not in lieu of any other agreements and
obligations undertaken in favor of Company, whether now existing or entered into
hereafter.

 

20. The rights and remedies afforded to Company by the terms of this Agreement
can only be impaired by a written rider to this Agreement signed by an
authorized employee of the Company.

 

21. Company’s failure to act to enforce any or all of its rights under this
Agreement shall not be construed as a waiver of these rights.

 

22. The date of this Agreement shall be the earliest date any Indemnitor
executes this Agreement.

 

23. Special Provisions: n/a

WE HAVE READ THIS CONTRACT OF INDEMNITY CAREFULLY. THERE ARE NO SEPARATE
AGREEMENTS OR UNDERSTANDINGS WHICH IN ANY WAY LESSEN OUR OBLIGATIONS AS ABOVE
SET FORTH. IN TESTIMONY HEREOF, WE THE INDEMNITORS HAVE SET OUR HANDS AND FIXED
OUR SEALS AS SET FORTH BELOW.

If Indemnitor an Individual, sign below:

 

Instructions: Signatures of individual Indemnitors must be witnessed.
Indemnitors must include their Social Security Number. All signatures must be
dated with names printed or typed on the line provided.

 

 

  

 

(Witness Signature)   (Date)    (Indemnitor Signature)   (Date)

Print or Type Name:

  

Print or Type Name:

    

SS#:

If Indemnitor a Corporation, Limited Liability Company or Partnership, sign
below:

 

Instructions: If the entity is: 1) a corporation the secretary and an authorized
officer should sign on behalf of the corporation, 2) a limited liability
corporation the manager or member(s) should sign on behalf of the LLC, or 3) a
partnership the partner(s) should sign on behalf of the partnership. Two
signatures are required for all entities and all signatures must be notarized
and dated. Please provide the entity’s federal tax identification number on the
line provided.

Each of the undersigned hereby affirms to Company as follows: I am a duly
authorized official of the business entity Indemnitor on whose behalf I am
executing this Agreement. In such capacity I am familiar with all of the
documents which set forth and establish the rights which govern the affairs,
power and authority of such business entity including, to the extent applicable,
the certificate or articles of incorporation, bylaws, corporate resolutions
and/or partnership, operating or limited liability agreements of such business
entity. Having reviewed all such applicable documents and instruments and such
other facts as deemed appropriate, I hereby affirm that such

 

Page 3 of 4



--------------------------------------------------------------------------------

entity has the power and authority to enter into this Agreement and that the
individuals executing this Agreement on behalf of such entity are duly
authorized to do so.

 

Bristol-Myers Squibb Company

  

/s/ A.R.J. BONFIELD                                       
                     (Seal)

(Indemnitor Name)    (First Signature)  

22-0790350

  

A.R.J. BONFIELD                                       
                         8/17/06

(Federal Tax ID)

   (Print or Type Name and Title)   (Date)   

/s/ SANDRA LEUNG                                     
                       (Seal)

   (Second Signature)     

SANDRA LEUNG                                    
                              8/17/06

   (Print or Type Name and Title)   (Date)

ACKNOWLEDGEMENT

STATE OF NEW YORK County of NEW YORK

On this 17TH day of AUGUST, 2006, before me personally appeared ANDREW R.J.
BONFIELD, known or proven to me to be the CHIEF FINANCIAL OFFICER of the entity
executing the foregoing Instrument (“Entity”) and SANDRA LEUNG, known or proven
to me to be the VICE PRESIDENT & SECRETARY of the Entity, and they acknowledged
said instrument to be the free and voluntary act and deed of said Entity, for
the uses and purposes therein mentioned and on oath slated that the seal affixed
is the seal of said Entity and that it was affixed and that they executed said
instrument by authority of the Entity. IN WITNESS WHEREOF, I have hereunto set
my hand and affixed my OFFICIAL SEAL the day and year first above written.

 

MARY PAT BOLIN Notary Public, State of New York No. 01BO6116346 Qualified in New
York County Commission Expires 9-27-08

 

/s/ MARY PAT BOLIN

(Notary Public residing at 345 PARK AVENUE, NY, NY

(Commission expires 9-27-08)

 

Page 4 of 4